Judgment and order reversed and new trial granted, with costs to appellant to abide the event, upon the ground that the evidence brought out at folio 143 of the record was illegal, and the orderly administration of justice requires a new trial. The error was not that of the court, but the harm of evidence so deliberately introduced by the plaintiff could not be removed. Thomas, Rich and Jaycox, JJ., concurred; Blackmar, J., voted for affirmance on the ground that there was no legal error in the admission of the evidence or in the disposition of it by the court, with whom Jenks, P. J., concurred.